IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0865
                                Filed June 10, 2015

JEFFREY CLAY MORRIS JR.
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



       Jeffrey Morris appeals from the district court’s denial of his application for

postconviction relief. AFFIRMED.




       Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

       Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Michael J. Walton, County Attorney, and Amy Devine, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                             2



BOWER, J.

         Jeffrey Morris appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel, appellate counsel, and PCR

counsel provided ineffective assistance.          In 2010, Morris was charged with

robbery in the second-degree, in violation of Iowa Code sections 711.1 and 711.3

(2009), and using a minor to commit certain offenses, in violation of section

709A.6, as a habitual offender, in violation of section 902.8. After a jury trial,

Morris was found guilty and sentenced. He appealed the conviction, which we

affirmed.1 In 2011 he filed an application for PCR, which the district court denied.

He now appeals.

         On appeal, Morris claims his trial counsel was ineffective for failing to file a

motion to suppress Morris’s arrest and police interview, and for failing in the

investigation, cross-examination, and impeachment of State witnesses. He also

claims his appellate counsel and PCR counsel were ineffective for failing to raise

and prove trial counsel’s ineffective assistance.

         PCR proceedings are ordinarily reviewed for corrections of errors at law.

Bagley v. State, 596 N.W.2d 893, 895 (Iowa 1999). To the extent Morris alleges

ineffective assistance of counsel, a constitutional claim, our review is de novo.

See Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012).

         An ineffective-assistance-of-counsel claim requires a demonstration of

both ineffective assistance and prejudice. Ledezma v. State, 626 N.W.2d 134,

142 (Iowa 2001) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).



1
    State v. Morris, No. 10-376, 2011 WL 648285, (Iowa Ct. App. Feb. 23, 2011).
                                        3



The ineffective-assistance prong requires proof the attorney performed below the

standard demonstrated by a reasonably competent attorney as compared

against prevailing professional norms. Id. There is a strong presumption the

attorney performed their duties competently. Id. Once the applicant has shown

ineffective assistance, they must also show the error caused prejudice. Id. at

143. The prejudice prong requires proof that, but for the ineffective assistance,

“the result of the proceeding would have been different.” Id. (citing Strickland,

466 U.S. at 694). The applicant must “show that counsel’s deficient conduct

more likely than not altered the outcome in the case.” Id. (citing Strickland, 466

U.S. at 693).    Morris must prove both the “essential duty” and “prejudice”

elements by a preponderance of the evidence. Ennenga, 812 N.W.2d at 701.

      Concerning Morris’s first and second claims, we agree with the district

court’s reasoning:

             In analyzing Mr. Morris’s Application for Post-Conviction
      Relief, the Court has relied upon its review of the underlying
      criminal file, the pleadings in the postconviction file, and the
      testimony and arguments presented at the time of the hearing.
      From a review of the evidence presented, the Court cannot
      determine there has been a showing of ineffective assistance of
      counsel by Mr. Tucker during his representation of Mr. Morris at the
      time of trial. It is clear Mr. Tucker presented evidence to attack the
      credibility of not only the alleged victim in the case, but also the
      credibility of the juvenile who testified at the time of trial. The
      evidence clearly shows Mr. Tucker pushed the issue as he far as
      he could within the parameters of the Court’s rulings on the Motion
      in Limine. All of the decisions made by Mr. Tucker in the
      representation of Mr. Morris were tactical decisions and those
      which were fully discussed with and approved by Mr. Morris. There
      was no basis for a motion to suppress the statement made by Mr.
      Morris and the introduction of the statement was trial strategy.
             The evidence presented established Attorney Tucker acted
      as a “reasonably competent practitioner” and made tactical
      decisions in the representation of Mr. Morris. These tactical
                                         4



       decisions do not rise to any level of ineffective assistance of
       counsel.

       Concerning Morris’s third claim (ineffective appellate and PCR counsels),

upon our de novo review we find Morris has failed to demonstrate his appellate

and PCR counsels acted in an ineffective manner that caused prejudice.

       Pursuant to Iowa Court Rule 21.16(1)(a) and (c) we affirm the district

court’s denial of Morris’s application for PCR.

       AFFIRMED.